DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 10/1/2019; 11/13/2020; and 1/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,770,469 issued to Nyfors et al. (“Nyfors”).

As for claim 12, Nyfors discloses a sensor element (Fig. 1) for detecting at least one property of a fluid medium, comprising:
at least one housing (2A), the housing (2A) forming at least one flow channel through which the fluid medium is able to flow, a pressure tap (7, 10A) branching off from the flow channel (2A); and
at least one pressure sensor (40) being situated in the pressure tap (7, 10A) configured to detect a pressure of the fluid medium;
wherein at least one cavity (5) is situated between the flow channel (2A) and the pressure sensor (40) for collecting contaminants in at least one wall (defining 5) of the pressure tap (7, 10A).
	Regarding the recitation that the cavity [is] for collecting contaminants, the examiner notes that this recitation describes the intended use of the cavity.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 214 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



As for claim 14, Nyfors discloses that the pressure tap (7, 10A) has a bore (7) branching off from the flow channel.

As for claim 16, Nyfors discloses that the pressure tap (7, 10A) is a blind-end bore (7) branching off from the flow channel, the pressure sensor (40) being situated on one end of the blind-end bore.

As for claim 17, Nyfors discloses that the cavity (5) is a recess in a wall (part of 10A) of the bore (see Fig. 1).

As for claim 20, Nyfors discloses that the recess (5) has an undercut (see Fig. 1).

As for claim 21, Nyfors discloses that the recess (5) has at least one edge at a transition to the wall of the bore (see Fig. 1).

Claims 12-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0073379 by Ahles et al. (“Ahles”).


at least one housing (10), the housing (10) forming at least one flow channel (along bottom edge of 1) through which the fluid medium is able to flow, a pressure tap (2) branching off from the flow channel; and
at least one pressure sensor (12, 16) being situated in the pressure tap configured to detect a pressure of the fluid medium;
wherein at least one cavity (14, 15) is situated between the flow channel (along bottom edge of 1) and the pressure sensor (12, 16) for collecting contaminants in at least one wall of the pressure tap.
Regarding the recitation that the cavity [is] for collecting contaminants, the examiner notes that this recitation describes the intended use of the cavity.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 214 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

As for claim 13, Ahles discloses that the sensor element is one of the following: an air mass meter, or a flow rate meter, or a current meter, or an absolute pressure meter, or a differential pressure meter (Abstract; see Fig. 1).



As for claim 15, Ahles discloses that the bore is entirely or partially a cylindrical bore (“diameter of bore 2” in paragraph [0026]).

As for claim 16, Ahles discloses that the pressure tap (2) is a blind-end bore (see Fig. 1) branching off from the flow channel, the pressure sensor (12, 16) being situated on one end of the blind-end bore (see Fig. 1).

As for claim 17, Ahles discloses that the cavity (14, 15) is a recess in a wall of the bore (see Fig. 1).

As for claim 18, Ahles discloses that the recess (14, 15) has an annular shape (paragraph [0026]).

As for claim 20, Ahles discloses that the recess (14, 15) has an undercut (see Fig. 1).

As for claim 21, Ahles discloses that the recess (14, 15) has at least one edge at a transition to the wall of the bore (see Fig. 1).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0073379 by Ahles et al. (Ahles”).

As for claim 19, Ahles discloses all the limitations of the claimed invention

	Ahles discloses that the recess has a diameter that is larger than the diameter of the bore (see Fig. 1) so that stresses are relieved (paragraph [0026]) but Ahles does not disclose how much larger the recess is compared to the bore.
	It has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See MPEP 2144.05 (II)(A) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Furthermore, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameters of the bore and the recess to have the claimed ratio to achieve the predictable result of relieving stress in the sensor (paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853